Case: 10-20496 Document: 00511381435 Page: 1 Date Filed: 02/14/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                          February 14, 2011

                                     No. 10-20496                           Lyle W. Cayce
                                   Summary Calendar                              Clerk



DYKEBA LECOLE ROGERS, as next of kin of Joelle J. Rogers, Jonah J.
Rogers, Rebekah K. Rogers, Roosevelt Joe Edward Rogers, Joesettah L.
Rogers and Rosettah L. Rogers; FLOYD THOMAS ROGERS, SR., as next of
kin of Joelle J. Rogers, Jonah J. Rogers, Rebekah K. Rogers, Roosevelt Joe
Edward Rogers, Joesettah L. Rogers and Rosettah L. Rogers,

                                                   Plaintiffs - Appellants
v.

HOUSTON INDEPENDENT SCHOOL DISTRICT; ABE SAAVEDRA;
TERRY GRIER; ALVIN ABRAHAM; JOHN LAGRONE; HENVA BHOLA; ET
AL,

                                                   Defendants - Appellees




                   Appeal from the United States District Court
                        for the Southern District of Texas
                            U.S.D.C. No. 4:10-cv-00658


Before REAVLEY, DENNIS, and CLEMENT, Circuit Judges.
PER CURIAM:*




       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 10-20496 Document: 00511381435 Page: 2 Date Filed: 02/14/2011



                                  No. 10-20496

      Pro se plaintiffs Floyd Thomas Rogers Sr. and Dykeba Lecole Rogers, on
behalf of themselves and as next of kin of their six children (collectively, “the
Plaintiffs”), appeal the district court’s judgment dismissing all of their claims
against the Houston Independent School District (“HISD”) and HISD
administrators and teachers (collectively, “the Defendants”), and denying their
requested monetary and injunctive relief. We AFFIRM.
      The Plaintiffs brought this civil rights suit in district court based on a
series of incidents and altercations at HISD schools involving HISD employees
and the Plaintiffs. They consented to proceed before a magistrate judge. In
response to the Defendants’ motion to dismiss under Rule 12(b)(6) of the Federal
Rules of Civil Procedure, the magistrate judge recommended dismissing all of
the Plaintiffs’ claims. First, the magistrate judge recommended dismissing the
Plaintiffs’ claims on behalf of their children because the Plaintiffs lacked
standing to sue as next of kin on behalf of their children, citing Morgan v. Texas,
251 F. App’x 894, 896 n.2 (5th Cir. 2007) (unpublished). Second, the magistrate
judge recommended dismissing the Plaintiff’s claims under 42 U.S.C. §§ 1981,
and 1985(2) and (3), because the Plaintiffs did not allege any facts indicating
race-based discrimination, nor any facts indicating that a conspiracy existed
between the Defendants to deny the Plaintiffs’ their civil rights. Third, the
magistrate judge recommended dismissing the Plaintiffs’ § 1986 claims because
the Plaintiffs’ § 1985 claims failed, citing Lockett v. New Orleans City, 607 F.3d
992, 1002 (5th Cir. 2010) (“Having failed to demonstrate a claim under § 1985,
by definition Lockett cannot sustain a claim under § 1986.”).         Finally, the
magistrate judge recommended dismissing the Plaintiffs’ § 1983 claims because,
even liberally construed, the Plaintiffs’ complaint did not allege the deprivation
of a federally protected right. The district court adopted the magistrate judge’s
memorandum and recommendation in full and issued a final judgment



                                        2
    Case: 10-20496 Document: 00511381435 Page: 3 Date Filed: 02/14/2011



                                  No. 10-20496

dismissing all of the Plaintiffs’ claims and denying all requested relief. The
Plaintiffs timely appealed.
      On appeal, the Plaintiffs contend that the magistrate judge and district
judge should have recused themselves because they each have an interest in the
HISD, and that the magistrate judge did not act neutrally but as an advocate for
the Defendants. They also argue that “[t]he mootness tagged on this case should
. . . be reversed and remanded in favor of appellants.” Appellant’s Br. at 23.
“‘Although we liberally construe the briefs of pro se appellants, we also require
that arguments must be briefed to be preserved.’” Yohey v. Collins, 985 F.2d
222, 224-25 (5th Cir. 1993) (quoting Price v. Digital Equip. Corp., 846 F.2d 1026,
1028 (5th Cir. 1988)).   The Plaintiffs have made no argument for why the
magistrate judge or district judge below should have recused themselves other
than the conclusory statement that they had “some kind of form of interest in”
the HISD.    Furthermore, they have not explained their assertion that the
magistrate judge acted improperly as an advocate for the Defendants, nor have
they explained why they think that the magistrate judge deemed their claims
moot. Besides these arguments, the Plaintiffs have failed to raise any other
arguments that the district court erred in dismissing their claims.
      Because the Plaintiffs have failed to demonstrate any error in the district
court’s judgment, we AFFIRM.




                                        3